Exhibit 10.48

 



CONSULTING SERVICES AGREEMENT

 

This Consulting Services Agreement (the “Agreement”) is entered into as of the
10th day of March, 2016, by and between Grid Petroleum Corp. a Nevada
corporation, (the “Company”), and Robert Stillwaugh, an individual (the
“Executive”).

 

INTRODUCTION

 

WHEREAS, the Company desires to engage the Executive under the title and
capacity set forth on Schedule A hereto and the Executive desires to be engaged
by the Company in such capacity, subject to the terms of this Agreement;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
below set forth, the parties hereby agree as follows:

 

1.          Engagement Period. The term of the Executive’s engagement by the
Company pursuant to this Agreement (the “Engagement Period”) shall commence upon
the Effective Date as set forth on Schedule A hereto (the “Effective Date”) and
shall continue for that period of calendar months from the Effective Date as set
forth on Schedule A hereto. Thereafter, the Engagement Period shall
automatically renew for successive periods of one (1) year each, unless either
party shall have given to the other at least sixty (60) days’ prior written
notice of their intention not to renew the Executive’s engagement prior to the
end of the Engagement Period or the then applicable renewal term, as the case
may be. In any event, the Engagement Period may be terminated as provided
herein.

 

2.          Engagement; Duties.

 

(a)          General.  Subject to the terms and conditions set forth herein, the
Company shall engage the Executive to act for the Company during the Engagement
Period in the capacity set forth on Schedule A hereto, and the Executive hereby
accepts such engagement. The duties and responsibilities of the Executive shall
include such duties and responsibilities appropriate to such office as the
Company’s Board of Directors (the “Board”) may from time to time reasonably
assign to the Executive, as initially specified on Schedule A attached hereto,
with such authority and responsibilities, including Company-wide executive,
administrative and finance functions as are normally associated with and
appropriate for such position.

 

(b)          Executive recognizes that during the period of Executive's
engagement hereunder, Executive owes an undivided duty of loyalty to the
Company, and Executive will use Executive's good faith efforts to promote and
develop the business of the Company and its subsidiaries (the Company’s
subsidiaries from time to time, together with any other affiliates of the
Company, the “Affiliates”). Executive shall devote the required time, attention
and skills to the performance of Executive’s services as an executive of the
Company. Recognizing and acknowledging that it is essential for the protection
and enhancement of the name and business of the Company and the goodwill
pertaining thereto, Executive shall perform the Executive’s duties under this
Agreement professionally, in accordance with the applicable laws, rules and
regulations and such standards, policies and procedures established by the
Company and the industry from time to time.

 



 1 

 

 

(c)          However, the parties agree that: (i) Executive may devote a
reasonable amount of his time to civic, community, or charitable activities and
may serve as a director of other corporations (provided that any such other
corporation is not a competitor of the Company, as determined by the Board) and
to other types of business or public activities not expressly mentioned in this
paragraph; and (ii) Executive may participate as a non-employee director,
employee and/or investor in other companies and projects as described by
Executive to the Board, so long as Executive’s responsibilities with respect
thereto do not conflict or interfere with the faithful performance of his duties
to the Company.

 

3.          Base Salary. The Executive shall be entitled to receive a salary
from the Company during the Engagement Period at a rate per year indicated on
Schedule A hereto (the “Base Salary”). Once the Board has established the
initial Base Salary, the Board will evaluate Executive’s annual performance and
if warranted may increase Base Salary by a minimum of ten percent (10%) on each
anniversary of the Effective Date, at the Board’s sole discretion. The parties
expressly agree that what the Executive receives now or in the future, in
addition to the regular Base Salary, whether this be in the form of benefits or
regular or occasional aid/assistance, such as meals, vehicle, lodging or
occasional bonuses or anything else he receives during the Engagement Period and
any renewals thereof, in cash or in kind, shall not be deemed as salary.
However, because the Company is a public company subject to the reporting
requirements of, inter alia, the US Securities and Exchange Commission (the
“SEC”), both parties acknowledge that the Executive’s annual compensation (as
determined by the rules of the SEC or any other regulatory body or exchange
having jurisdiction), which may include some or all of the foregoing, will be
publicly disclosed, as required.

 

(a)          Expense Reimbursement. The Company shall reimburse the Executive
for all reasonable business, promotional, travel and entertainment expenses
incurred or paid by the Executive during the Engagement Period in the
performance of Executive’s services under this Agreement, provided that the
Executive furnishes to the Company appropriate documentation required by the
Internal Revenue Code in a timely fashion in connection with such expenses and
shall furnish such other documentation and accounting as the Company may from
time to time reasonably request.

 

4.          Termination; Compensation Due. The Executive's engagement hereunder
may terminate, and the Executive’s right to compensation for periods after the
date the Executive’s engagement with the Company terminates shall be determined,
in accordance with the provisions of paragraphs (a) through (e) below:

 

(a)          Voluntary Resignation; Termination without Cause.

 

(i) Voluntary Resignation. The Executive may terminate his engagement at any
time upon thirty (30) days prior written notice to the Company. In the event of
the Executive’s voluntary termination of his engagement other than for Good
Reason (as defined below), the Company shall have no obligation to make payments
to the Executive in accordance with the provisions of Sections 3 or 4 above.

 



 2 

 

 

(ii) Termination without Cause. The Executive is engaged “at will” and the
Company may terminate the Executive’s engagement with the Company at any time
with or without cause, by delivery to the Executive of a written notice of
termination from the Board of Directors of the Company.

 

(b)          Immediate Discharge for Cause (Incurable). Upon written notice to
the Executive, the Company may terminate the Executive’s engagement for “Cause”,
and with immediate effect, of any of the following events;

 

(i) the Executive’s conviction of, or plea of nolo contendere to, (i) any felony
or (ii) a crime involving dishonesty or moral turpitude or which could reflect
negatively upon the Company or otherwise impair or impede its operations;

 

(ii)  the Executive’s engaging in any act of dishonesty (including, without
limitation, theft or embezzlement), violence, threat of violence in each case,
that is materially injurious to the Company or any of its Affiliates;

 

(iii)  the Executive’s material breach of a written policy of the Company or the
rules of any governmental or regulatory body applicable to the Company; or

 

(iv) any other willful misconduct by the Executive which is materially injurious
to the financial condition or business reputation of the Company or any of its
Affiliates

 

(c)          Discharge for Cause (Curable). Upon written notice to the
Executive, the Company may terminate the Executive’s engagement for “Cause”, and
with immediate effect, of any of the following events, if Executive has not
cured the item that has been identified to be in breech within a thirty (30) day
period:

 

(i) the willful and continued failure or refusal of the Executive to
satisfactorily perform the duties reasonably required of him as assigned by the
Board of Directors; or

 

(ii) the Executive’s material breach of a written policy of the Company or the
rules of any governmental or regulatory body applicable to the Company

 

In the event the Executive is terminated for Cause, the Company shall have no
obligation to make payments to the Executive, except as otherwise required by
law, for periods after the Executive's engagement with the Company is terminated
on account of the Executive's discharge for Cause except for any accrued and
unpaid compensation through the date of such termination.

 

(d)          Disability. The Company shall have the right, but shall not be
obligated to terminate the Executive's engagement hereunder in the event the
Executive becomes disabled such that he is unable to discharge his duties to the
Company for a period of ninety (90) consecutive days or one hundred twenty (120)
days in any one hundred eighty (180) consecutive day period, provided longer
periods are not required under applicable local labor regulations (a "Permanent
Disability").

 



 3 

 

 

(e)          Death. The Executive's engagement hereunder shall terminate upon
the death of the Executive. The Company shall have no obligation to make
payments to the Executive except as otherwise required by law.

 

(f)          Termination for Good Reason. The Executive may terminate this
Agreement at any time for Good Reason. The Executive shall not have any further
rights under this Agreement or otherwise to receive any other compensation or
benefits after such resignation. For the purposes of this Agreement, “Good
Reason” shall mean any of the following (without Executive’s express written
consent):

 

(i) the assignment to the Executive of duties that are significantly different
from, and that result in a substantial diminution of, the duties that he assumed
on the Effective Date;

 

(ii) removal of the Executive from his position as indicated on Schedule A
hereto, or the assignment to the Executive of duties that are significantly
different from, and that result in a substantial diminution of, the duties that
he assumed under this Agreement, within twelve (12) months after or in
anticipation of a Change of Control (as defined below);

 

(iii) a reduction by the Company in the then applicable Base Salary or other
compensation, or failure to timely pay Executive’s Base Salary for more that 4
consecutive pay periods or thirteen or more pay periods in a one-year period
without Executive’s prior consent;

 

(iv) the taking of any action by the Company that would, directly or indirectly,
materially reduce the Executive’s benefits without executives prior consent,
unless said reduction is pari passu with other senior executives of the Company;
or

 

(v) a breach by the Company of any material term of this Agreement that is not
cured by the Company within 30 days following receipt by the Company of written
notice thereof

 

For purposes of this Agreement, “Change of Control” shall mean the occurrence of
any one or more of the following: (i) the accumulation, whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) of 50% or more of the shares of
the outstanding equity securities of the Company, (ii) a merger or consolidation
of the Company in which the Company does not survive as an independent company
or upon the consummation of which the holders of the Company’s outstanding
equity securities prior to such merger or consolidation own less than 50% of the
outstanding equity securities of the Company after such merger or consolidation,
or (iii) a sale of all or substantially all of the assets of the Company;
provided, however, that the following acquisitions shall not constitute a Change
of Control for the purposes of this Agreement: (A) any acquisitions of common
stock or securities convertible into common stock directly from the Company, or
(B) any acquisition of common stock or securities convertible into common stock
by any employee benefit plan (or related trust) sponsored by or maintained by
the Company.

 



 4 

 

 

(g)          Notice of Termination. Any termination of engagement by the Company
or the Executive shall be communicated by a written ‘‘Notice of Termination’’ to
the other party hereto given in accordance with this Agreement. In the event of
a termination by the Company for Cause or by Executive for Good Reason, the
Notice of Termination shall (i) indicate the specific termination provision in
this Agreement relied upon, (ii) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
engagement under the provision so indicated and (iii) specify the date of
termination, which date shall be the date of such notice. The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

 

(h)          Resignation from Directorships and Officerships.  The termination
of the Executive’s engagement for any reason will constitute the Executive’s
resignation from any director, officer or position the Executive has with the
Company or any of its Affiliates. The Executive agrees that this Agreement shall
serve as written notice of resignation in this circumstance, unless otherwise
required by any plan or applicable law.

 

5.          Non-Competition; Non-Solicitation.

 

(a)          For the duration of the Engagement Period and, unless the Company
terminates the Executive’s engagement without Cause or Executive terminates his
engagement for Good Reason, during the Severance Period (the “Non-compete
Period”), the Executive shall not, directly or indirectly, except as
specifically provided in Section 2(c), own, manage, operate, finance or control
a directly competitive entity that engages or conducts business in an identical
manner to the Company; provided, however, that the Executive may own less than
10% in the aggregate of the outstanding shares of any class of securities of any
enterprise other than any such enterprise with which the Company competes or is
currently engaged in a joint venture, if such securities are listed on any
national or regional securities exchange or have been registered under Section
12(b) or (g) of the Exchange Act. Notwithstanding the foregoing, if the
Executive shall present to the Board any opportunity within the scope of the
prohibited activities described above, and the Company shall not elect to pursue
such opportunity within a reasonable time, then the Executive shall be permitted
to pursue such opportunity, subject to the requirements of Section 2(c).

 

(b)          During the Engagement Period and for a period of three (3) months
following termination of the Executive’s engagement with the Company, the
Executive shall not:

 

(i) persuade, solicit or hire, or attempt to recruit, persuade, solicit or hire,
any employee, or independent contractor of, or consultant to, the Company, or
its Affiliates, to leave the engagement (or independent contractor relationship)
thereof, whether or not any such employee or independent contractor is party to
an engagement agreement; or

 

(ii) attempt in any manner to solicit or accept from any customer or client of
the Company or any of its Affiliates, with whom the Company or any of its
Affiliates had significant contact during the term of the Agreement, business of
the kind or competitive with the business done by the Company or any of its
Affiliates with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or is reasonably expected to do with the Company
or any of its Affiliates or if any such customer elects to move its business to
a person other than the Company or any of its Affiliates, provide any services
(of the kind or competitive with the Business of the Company or any of its
Affiliates) for such customer, or have any discussions regarding any such
service with such customer, on behalf of such other person.

 



 5 

 

 

The Executive recognizes and agrees that because a violation by the Executive of
his obligations under this Section 5 will cause irreparable harm to the Company
that would be difficult to quantify and for which money damages would be
inadequate, the Company shall have the right to injunctive relief to prevent or
restrain any such violation, without the necessity of posting a bond. The
Executive expressly agrees that the character, duration and scope of the
covenant not to compete are reasonable in light of the circumstances, as they
exist at the date upon which this Agreement has been executed. However, should a
determination nonetheless be made by a court of competent jurisdiction at a
later date that the character, duration or geographical scope of the covenant
not to compete is unreasonable in light of the circumstances as they then exist,
then it is the intention of the Executive, on the one hand, and the Company, on
the other, that the covenant not to compete shall be construed by the court in
such a manner as to impose only those restrictions on the conduct of the
Executive which are reasonable in light of the circumstances as they then exist
and necessary to assure the Company of the intended benefit of the covenant not
to compete.

 

6.          Inventions and Patents. Unless any inventions, innovations,
improvements, know-how, plans, development, methods, designs, analyses,
specifications, software, drawings, reports and all similar or related
information (whether or not patentable or reduced to practice) are presented to
the Board of Directors by Executive and approved by the Board of Directors for
Ownership by Executive, the Executive acknowledges that all inventions,
innovations, improvements, know-how, plans, development, methods, designs,
analyses, specifications, software, drawings, reports and all similar or related
information (whether or not patentable or reduced to practice) which related to
any of the Company’s actual or proposed business activities and which are
created, designed or conceived, developed or made by the Executive during the
Executive’s past or future engagement by the Company or any Affiliates, or any
predecessor thereof (“Work Product”), belong to the Company, or its Affiliates,
as applicable. Any copyrightable work falling within the definition of Work
Product shall be deemed a “work made for hire” and ownership of all right title
and interest shall rest in the Company. The Executive hereby irrevocably
assigns, transfers and conveys, to the full extent permitted by law, all right,
title and interest in the Work Product, on a worldwide basis, to the Company to
the extent ownership of any such rights does not automatically vest in the
Company under applicable law. The Executive will promptly disclose any such Work
Product to the Company and perform all actions requested by the Company (whether
during or after engagement) to establish and confirm ownership of such Work
Product by the Company (including without limitation, assignments, consents,
powers of attorney and other instruments).

 

7.          Confidentiality Covenants.

 

(a)          The Executive understands that the Company and/or its Affiliates,
from time to time, may impart to the Executive confidential information, whether
such information is written, oral or graphic.

 

For purposes of this Agreement, “Confidential Information” means information,
which is used in the business of the Company or its Affiliates and (i) is
proprietary to, about or created by the Company or its Affiliates, (ii) gives
the Company or its Affiliates some competitive business advantage or the
opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (iii) is
designated as Confidential Information by the Company or its Affiliates, is
known by the Executive to be considered confidential by the Company or its
Affiliates, or from all the relevant circumstances should reasonably be assumed
by the Executive to be confidential and proprietary to the Company or its
Affiliates, or (iv) is not generally known by non-Company personnel. Such
Confidential Information includes, without limitation, the following types of
information and other information of a similar nature (whether or not reduced to
writing or designated as confidential):

 



 6 

 

 

(i) Internal personnel and financial information of the Company or its
Affiliates, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its Affiliates;

 

(ii) Marketing and development plans, price and cost data, price and fee
amounts, pricing and billing policies, bidding, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies (including, without limitation, all information relating to
any acquisition prospect and the identity of any key contact within the
organization of any acquisition prospect) of the Company or its Affiliates which
have been or are being discussed;

 

(iii) Names of customers and their representatives, contracts (including their
contents and parties), customer services, and the type, quantity, specifications
and content of products and services purchased, leased, licensed or received by
customers of the Company or its Affiliates; and

 

(iv) Confidential and proprietary information provided to the Company or its
Affiliates by any actual or potential customer, government agency or other third
party (including businesses, consultants and other entities and individuals).

 

The Executive hereby acknowledges the Company’s exclusive ownership of such
Confidential Information.

 

(b)          The Executive agrees as follows: (1) only to use the Confidential
Information to provide services to the Company and its Affiliates; (2) only to
communicate the Confidential Information to fellow employees, agents and
representatives on a need-to-know basis; and (3) not to otherwise disclose or
use any Confidential Information, except as may be required by law or otherwise
authorized by the Board. Upon demand by the Company or upon termination of the
Executive’s engagement, the Executive will deliver to the Company all manuals,
photographs, recordings and any other instrument or device by which, through
which or on which Confidential Information has been recorded and/or preserved,
which are in the Executive’s possession, custody or control.

 



 7 

 

 

8.          Representation. The Executive hereby represents that the Executive’s
entry into this Consulting Agreement and performance of the services hereunder
will not violate the terms or conditions of any other agreement to which the
Executive is a party.

 

9.          Arbitration. In the event of any breach arising from the performance
of this Agreement, either party may request arbitration. In such event, the
parties will submit to arbitration by a qualified arbitrator with the definition
and laws of the State of Nevada. Such arbitration shall be final and binding on
both parties.

 

10.          Governing Law/Jurisdiction. This Agreement and any disputes or
controversies arising hereunder shall be construed and enforced in accordance
with and governed by the internal laws of the State of Nevada without regard to
the conflicts of laws principles thereof.

 

11.          Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and thereof
and supersedes and cancels (i) any and all previous agreements, written and
oral, regarding the subject matter hereof between the parties hereto. This
Agreement shall not be changed, altered, modified or amended, except by a
written agreement signed by both parties hereto.

 

12.          Notices. All notices, requests, demands and other communications
called for or contemplated hereunder shall be in writing and shall be deemed to
have been given when delivered to the party to whom addressed or when sent by
telecopy (if promptly confirmed by registered or certified mail, return receipt
requested, prepaid and addressed) to the parties, their successors in interest,
or their assignees at the following addresses, or at such other addresses as the
parties may designate by written notice in the manner aforesaid:

 

To the Company at:

 

Grid Petroleum Corp.

412 N. Main Street

Suite 100

Buffalo, WY 82834

 

To the Executive at:

 

Address listed on Schedule A attached hereto.

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section, be deemed given upon facsimile confirmation, (iii)
if delivered by mail in the manner described above to the address as provided
for in this Section, be deemed given on the earlier of the fifth business day
following mailing or upon receipt and (iv) if delivered by overnight courier to
the address as provided in this Section, be deemed given on the earlier of the
first business day following the date sent by such overnight courier or upon
receipt (in each case regardless of whether such notice, request or other
communication is received by any other person to whom a copy of such notice is
to be delivered pursuant to this Section). Either party may, by notice given to
the other party in accordance with this Section, designate another address or
person for receipt of notices hereunder.

 



 8 

 

 

13. Severability. If any term or provision of this Agreement, or the application
thereof to any person or under any circumstance, shall to any extent be invalid
or unenforceable, the remainder of this Agreement, or the application of such
terms to the persons or under circumstances other than those as to which it is
invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law. The invalid or unenforceable provisions
shall, to the extent permitted by law, be deemed amended and given such
interpretation as to achieve the economic intent of this Agreement.

 

14. Waiver. The failure of any party to insist in any one instance or more upon
strict performance of any of the terms and conditions hereof, or to exercise any
right or privilege herein conferred, shall not be construed as a waiver of such
terms, conditions, rights or privileges, but same shall continue to remain in
full force and effect. Any waiver by any party of any violation of, breach of or
default under any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or waiver of
any other violation of, breach of or default under any other provision of this
Agreement.

 

15. Successors and Assigns. This Agreement shall be binding upon the Company and
any successors and assigns of the Company. Neither this Agreement nor any right
or obligation hereunder may be assigned by the Executive. The Company may assign
this Agreement and its right and obligations hereunder, in whole or in part. For
purposes of this Agreement, successors and assigns shall include, but not be
limited to, any individual, corporation, trust, partnership, limited liability
company, or other entity that acquires a majority of the stock or assets of the
Company by sale, merger, consolidation, liquidation, or other form of transfer.
In such a case, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place. Without limiting the foregoing, unless the context otherwise
requires, the term “Company” includes all Affiliates of the Company.

 

16. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument. This Agreement shall become binding when one or
more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories. Signatures may be
given by facsimile or other electronic transmission, and such signatures shall
be fully binding on the party sending the same.

 

17. Headings. Headings in this Agreement are for reference purposes only and
shall not be deemed to have any substantive effect.

 

18. Opportunity to Seek Advice. The Executive acknowledges and confirms that he
has had the opportunity to seek such legal, financial and other advice and
representation as he has deemed appropriate in connection with this Agreement,
that the Executive is fully aware of its legal effect, and that Executive has
entered into it freely based on the Executive’s judgment and not on any
representations or promises other than those contained in this Agreement.

 

19. Withholding and Payroll Practices. All salary, severance payments, bonuses
or benefits payments made by the Company under this Agreement shall be net of
any tax or other amounts required to be withheld by the Company under applicable
law and shall be paid in the ordinary course pursuant to the Company’s then
existing payroll practices.

 

 

[The Remainder of this Page Left Intentionally Blank – Signature Page to Follow]

 



 9 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE

 

By: /s/ Robert Stillwaugh

Name: Robert Stillwaugh

Title: Chairman of the Board

 

 

Grid Petroleum Corp.

 

By: /s/ Edward Aruba

Name: Edward Aruba

Title: Director

 



 10 

 

 

Schedule A

 

1.Effective Date: March 10th, 2016

2.Engagement Period: 24 months

a.Title: Robert Stillwaugh, Chairman of the Board      b.Executive Duties:



Executive’s duties and responsibilities shall generally include all rights,
duties and responsibilities customarily associated with the executive position
of Chairman of the Board. During the term of this Agreement, Executive shall
oversee the Board of Directors of the Company. Any change of Executive’s
position, rights, responsibilities, duties, reporting obligations, compensation,
benefits or job description or any change in the control or ownership of the
Company, without the express written consent of Executive, shall constitute a
material breach of this Agreement and, at the discretion of Executive, may be
treated as a constructive termination of the engagement relationship without
just cause subject to all the rights and obligation associated with the
termination provisions provided in this Agreement. Executive shall have the
following specific duties and obligations:

 

·Oversee all aspects of the operations, product development and sales of the
Company as the Chairman;

·Receive regular and direct reports from all executive officers of the Company;

·Advise the Board of Directors of the Company regarding all aspects of the
management, operations and finances of the Company;

·Evaluate, as a secondary resource, all communications regarding the affairs of
the Company to the media, community and industry resources and all other outside
concerns;

·Evaluate the vision, strategies and objectives that drive and direct all
aspects and affairs of the Company; and

·Motivate all officers, managers and Executives in the development of an
appropriate business culture and ethic.

3.Base Salary: $125,000 annual salary, accruable at 6% interest.

4.Other Benefits: Determined by the Board of Directors on a case-by-case basis.

5.Executive Mailing Address:

412 N. Main Street

Suite 100

Buffalo, WY 82834

 



 11 

 

